UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-34865 LEAP WIRELESS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) 5887 Copley Drive San Diego, California 92111 (858) 882-6000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.0001 per share Preferred Stock Purchase Rights (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Common Stock, par value $0.01 per share:1 Preferred Stock Purchase Rights:0 Pursuant to the requirements of the Securities Exchange Act of 1934, Leap Wireless International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 25, 2014 LEAP WIRELESS INTERNATIONAL, INC. By: /s/ S. Douglas Hutcheson Name: S. Douglas Hutcheson Title: Chief Executive Officer
